FII^E                                                     This opinion was fiied for record
/    IN CLIilKt Ofnci
     s COUNT,eeeioFWMHNeiw

    DATE       Oil
                                                             at. B'/Oi)        onJliij
                                                                   SUSAN L. CARLSON
                                                                SUPREME COURT CLERK
    IN THE SUPREME COURT OF THE STATE OF WASHINGTON




DILLON SMELSER,individually, and
DERRICK SMELSER,a minor child, by                    No. 93076-7
and through his parent/guardian,
MARIA SELPH,

                        Petitioners,
                                                     En Banc
               V.



JEANNE PAUL and "JOHN DOE"PAUL,
individually and the marital community
comprised thereof, and RONALD
SMELSER,individually.

                        Respondents.
                                                     Filed



       JOHNSON,J.—This case concerns the intersection ofthe doctrine of

parental immunity with the system of proportionate liability under chapter 4.22

ROW.Two-year-old Derrick Smelser was run over while playing in his yard by a

car driven by the defendant, Jeanne Paul. At trial, Paul was allowed to assert an

affirmative defense that the child's father was partially at fault based on negligent

supervision of the child. Instructed under ROW 4.22.070, the jury determined the

father was 50 percent at fault. However,the trial court refused to enter judgment
Smelser v. Paul, No. 93076-7


against the father based on the parental immunity doctrine. The result was that the

child's recovery against the driver was reduced by 50 percent. The Court of

Appeals affirmed, Smelser v. Paul, noted at 193 Wash. App. 1014, review granted,

186 Wash. 2d 1002, 380 P.3d 453 (2016). We reverse and hold that under chapter

4.22 RCW and our case law, no tort or fault exists based on the claim of negligent

supervision by a parent.

                           Facts and Procedural History


       When he was two years old. Derrick' was playing in his father, Ronald

Smelser's, driveway. Respondent Paul, the father's then girlfriend, had been

visiting and had parked her truck in the driveway. As Paul started to drive away,

she hit Derrick, who "was pulled under the vehicle and dragged for a distance,"

and suffered severe injuries. Clerk's Papers(CP)at 300. Derrick's father was home

at the time but did not witness the accident. Derrick's five-year-old brother did

witness the accident, and when the father heard Derrick's brother, Dillon,

screaming, he looked in that direction and saw Derrick under Paul's truck.

       This lawsuit was brought on behalf of Derrick against Paul based on

negligence. Paul admitted the basic facts ofthe accident, but asserted as an

affirmative defense that Derrick's father(who was not named as a defendant in the

original complaint) was either partially or entirely responsible for the injuries


      'We refer to Derrick by his first name for clarity.
Smelser v, Paul, No. 93076-7


based on a theory of negligent supervision. Derrick moved for summary judgment,

arguing that no apportionment of fault to the father was allowable as a matter of

law. The court denied summary judgment. Derrick thereafter amended his

complaint to include the father as a defendant. The amended complaint did not

allege that the father was negligent or otherwise at fault in any way, but stated only

that "Defendant Paul also contends that Defendant Ronald Smelser was


concurrently negligent and/or engaged in willful misconduct which was a

proximate cause of Plaintiffs' injuries." CP at 301. The father never appeared as a

party in the suit, and the court entered an order of default against him.

       The case proceeded to a jury trial. Although the father had never appeared as

a party, he was called as a witness. Derrick's theory ofthe case was that Paul was

the only one who was negligent, that her negligence was the sole proximate cause

of Derrick's injuries, and that the jury was instructed that Derrick had the initial

burden of proving that Paul was negligent and had caused his injuries. The jury

was also instructed to then consider whether Paul had met her burden of proving,

as an affirmative defense, that the father was also negligent. The jury was

permitted to apportion fault to the father only if Paul met her burden of proof.

       The jury found that both Paul and the father were negligent and that both

proximately caused Derrick's injuries. On a special verdict form, the jury attributed

50 percent ofthe damages to Paul and 50 percent to the father. Paul proposed the
Smelser v. Paul, No. 93076-7


court enter a judgment against her only for the 50 percent of damages apportioned

to her by the jury. Derrick objected, proposing that "a 'joint and several' Judgment

be entered against both Jeanne Paul and Ronald Smelser for the entire amount of

Derrick's damages." CP at 1669. Paul, however, argued that a judgment could not

be entered against the father due to parental immunity, and noted that joint and

several liability is allowed only where there are two or more "defendants against

whom judgment is entered." RCW 4.22.070(l)(b); CP at 1671.

       The court entered judgment as proposed by Paul for 50 percent ofthe

damages found by the jury. It did not enter any judgment against the father. The

Court of Appeals affirmed. We granted review.

                                          Issue


       Whether, consistent with the parental immunity doctrine, a parent can be

assigned fault under chapter 4.22 RCW based on negligent supervision.

                                 Standard of Review


       This case requires us to consider the proportionate liability scheme in

chapter 4.22 RCW in light of the common law doctrine of parental immunity.

Chapter 4.22 RCW was enacted in 1986 and, in general terms, was intended to

modify certain principles of tort law. Under specific situations, the statute

established a system of proportionate fault, modifying the rule ofjoint and several

liability. In situations involving a fault-free plaintiff,joint and several liability
Smelser v. Paul, No; 93076-7


remains as to persons or entities against whom judgment is entered. The

centerpiece of chapter 4.22 RCW is RCW 4.22.070. RCW 4.22.070(1) provides:

       In all actions involving fault of more than one entity, the trier of fact
       shall determine the percentage of the total fault which is attributable
       to every entity which caused the claimant's damages except entities
       immune from liability to the claimant under Title 51 RCW. The sum
       of the percentages ofthe total fault attributed to at-fault entities shall
       equal one hundred percent. The entities whosefault shall be
       determined include the claimant or person suffering personal injury or
       incurring property damage, defendants, third-party defendants, entities
       released by the claimant, entities with any other individual defense
       against the claimant, and entities immunefrom liability to the
       claimant, but shall not include those entities immune from liability to
       the claimant under Title 51 RCW. Judgment shall be entered against
       each defendant except those who have been released by the claimant
       or are immune from liability to the claimant or have prevailed on any
       other individual defense against the claimant in an amount which
       represents that party's proportionate share of the claimant's total
       damages. The liability of each defendant shall be several only and
       shall not be joint except:

             (b)If the trier of fact determines that the claimant or party
       suffering bodily injury or incurring property damages was not at fault,
       the defendants against whom judgment is entered shall be jointly and
       severally liable for the sum oftheir proportionate shares of the
       claimants [claimant's] total damages.

(Second alteration in original)(emphasis added). Under RCW 4.22.070, the

foundation of fault apportionment is that all tortfeasors responsible to the injured

plaintiff are identified and a percentage offault is assigned among them. Relying

on the clause "entities immune from liability to the claimant," the lower courts

allowed the jury to apportion fault to the father based on a claim of negligent

supervision.
Smelser v. Paul, No. 93076-7


        Before applying RCW 4.22.070, a preliminary issue that must be resolved is

whether a tort duty exists from which fault can be found for negligent parenting.^

The trial court and Court of Appeals failed to first determine whether a parent can

be liable in tort for his or her child's injuries based on a theory of negligent

supervision. While cases have described the principle as a form of"parental

immunity," what the cases establish is that no tort liability or tort duty is actionable

against a parent for negligent supervision. Simply stated, it is not a tort to be a bad,

or even neglectful, parent.

        We comprehensively discussed the cases establishing this rule in Zellmer v.

Zellmer, 164 Wash. 2d 147, 188 P.3d 497(2008). Zellmer involved a wrongful death

claim brought based on the drowning death of a child while under the stepfather's

care. The suit alleged negligence and negligent supervision claims. We were urged

to abolish our long standing parental immunity doctrine. We rejected that argument

and held the claim was barred. Important to the analysis and conclusion in Zellmer

is the analysis of our case law and the principles we have established.




       ^ RCW 4.22.015 defines "fault" as "acts or omissions, including misuse of a product, that
are in any measure negligent or reckless toward the person or property ofthe actor or others, or
that subject a person to strict tort liability or liability on a product liability claim. The term also
includes breach of warranty, unreasonable assumption of risk, and unreasonable failiue to avoid
an injury or to mitigate damages. Legal requirements of causal relation apply both to fault as the
basis for liability and to contributory fault.
    "A comparison of fault for any purpose under RCW 4.22.005 through 4.22.060 shall involve
consideration of both the nature of the conduct of the parties to the action and the extent ofthe
causal relation between such conduct and the damages."
Smelser v. Paul, No. 93076-7



       We reasoned that


      this court has consistently held a parent is not liable for ordinary
      negligence in the performance of parental responsibilities. Jenkins [v.
      Snohomish County Pub. Util. Dist. No. 1\ 105 Wash. 2d 99[, 713 P.2d
      79(1986)](disallowing contribution claim where parents allowed
      child to wander free in neighborhood; child electrocuted at utility
      power station); Talaricov. Foremost Ins. Co., 105 Wash. 2d 114, 712
      P.2d 294(1986)(disallowing negligent supervision claim where
      parent started backyard fire then left three-year-old son unattended,
      resulting in severe bums); Baughn v. Honda Motor Co., 105 Wash. 2d
118, 119, 712 P.2d 293(1986)(disallowing contribution claim where
      parents allowed sight-impaired child to ride motorbike, resulting in
      fatal crash); Stevens v. Murphy, 69 Wash. 2d 939, 421 P.2d 668(1966)
      (disallowing suit against divorced parent who negligently injured
      children while transporting them home from a scheduled visitation),
      overruled in part by Merrick [v. Sutterlin], 93 Wn.2d [411,] 413[, 610
P.2d 891 (1980)]; Delay v. Delay, 54 Wn.2d 63,337 P.2d 1057
      (1959)(disallowing negligence action against parent who instmcted
      son to siphon gas, resulting in bum injuries); Cox v. Hugo, 52 Wash. 2d
815, 329 P.2d 467(1958)(disallowing contribution claim against
      parent who failed to prevent child from wandering into neighbor's
      yard where she was bumed by trash fire).

Zellmer, 164 Wash. 2d at 155-56(emphasis added).

       Zellmer went on to recognize when this principle applies:

              There now appears to be nearly universal consensus that
      children may sue their parents for personal injuries caused by
      intentionally wrongful conduct. However, the overwhelming majority
      ofjurisdictions hold parents are not liable for negligent supervision of
      their child, whether stated in terms of a limited parental immunity
      (among jurisdictions that have partially abrogated the parental
      immunity doctrine), parental privilege(among those that either
      abolished the immunity doctrine outright or declined to adopt it in the
      first instance), or lack of an actionable parental duty to supervise. See
      Holodookv. Spencer, 36 N.Y.2d 35, 324 N.E.2d 338, 364 N.Y.S.2d
      859(1974)(declining to recognize cause of action for negligent
      supervision claim following abrogation of parental immunity
Smelser v. Paul, No. 93076-7


      doctrine); Romualdo P. Eclavea, Annotation, Liability ofParentfor
      Injury to Unemancipated Child Caused by Parent's Negligence—
       Modern Cases,6 A.L.R.4TH 1066, § 14(1981)(collecting cases
       where negligent supervision claims are barred notwithstanding
       abolition of parental immunity); Barbara A. Micheels,Is Justice
       Served? The Development of Tort Liability Against the Passive Parent
       in Incest Cases, 41 St. Louis L.J. 809, 842 n.231 (1997)
      (summarizing the status of the tort of negligent parental supervision
       claims in the 50 states).

Zellmer, 164 Wash. 2d at 157-58 (footnote omitted).

       We said,

      [T]he primary objective of the modem parental immunity doctrine is
      to avoid undue judicial interference with the exercise of parental
      discipline and parental discretion. This rationale remains as vital today
      as it was in 1986. Parents have a right to raise their children without
      undue state interference. In re Custody ofBrown, 153 Wash. 2d 646,
      652, 105 P.3d 991 (2005)(citing/;^ re Custody ofSmith, 137 Wash. 2d 1,
      20-21, 969 P.2d 21 (1998), aff'd sub nom. Troxel v. Granville, 530
U.S. 57, 120 S .Ct. 2054, 147 L. Ed. 2d 49(2000)[(plurality
      opinion]); see also Wisconsin v. Yoder, 406 U.S. 205, 92 S. Ct. 1526,
      32 L. Ed. 2d 15 (1972)(right of Amish parents not to send kids to
      school after eighth grade); Pierce v. Soc'y ofSisters, 268 U.S. 510, 45
      S. Ct. 571,69 L. Ed. 1070(1925)(right of parents to send kids to
      parochial school). In exercising that right, parents are in need of a
      "wide sphere of discretion." Borst [v. Borst\ 41 Wn.2d [642,] 656[,
       251 P.2d 149(1952)].

Zellmer, 164 Wash. 2d at 159. Zellmer equated the doctrine to other areas of the law

where no tort action exists.


       The parental immunity doctrine is similar to the "discretionary
       functions" exception applicable under the federal tort claims act and
       the "business judgment mle," which protects the discretionary
       decision making of business executives. See United States v. Gaubert,
       499 U.S. 315, 321-23, 111 S. Ct. 1267, 113 L. Ed. 2d 335 (1991)
       (discussing discretionary functions exception); Scott v. Trans-Sys.,
Smelser v. Paul, No. 93076-7


      Inc., 148 Wash. 2d 701, 709,64 P.3d 1 (2003)(discussing business
      judgment rule); Taggartv. State, 118 Wash. 2d 195, 214-15, 822 P.2d
      243(1992)(discussing discretionary governmental immunity
      exception to Washington's waiver of sovereign immunity). In each
      instance, the purpose of immunity is to provide sufficient breathing
      space for making discretionary decisions, by preventing judicial
       second-guessing of such decisions through the medium of a tort
       action.


Zellmer, 164 Wash. 2d at 159-60.

       What our cases establish is that no tort claim exists based on negligent

parental supervision. Where no tort exists, no legal duty can be breached and no

fault attributed or apportioned under RCW 4.22.070(1).

       Though parental negligence is denominated an "immunity," we have

emphasized that it is similar to how courts characterize discretionary governmental

decision-making under the doctrine of"discretionary immunity." Zellmer, 164
Wash. 2d at 159-60 (recognizing that "[t]he parental immunity doctrine is similar to

the 'discretionary functions' exception"). \n Evangelical United Brethren Church

ofAdna v. State, 67 Wash. 2d 246, 407 P.2d 440(1965), this court explored the

distinction between nontortious discretionary governmental decision-making and

actionable governmental tort liability under chapter 4.92 RCW (abolition of

government sovereign immunity). Recognizing the difficulty of establishing a

definite dividing line, the court embraced the principle established universally by

cases that '"it is not a tort for government to govern.'" Evangelical United, 67
Smelser v. Paul, No. 93076-7


Wn.2d at 253 {quoXmg Dalehite v. United States, 346 U.S. 15, 57, 73 S. Ct. 956, 97

L. Ed. 1427(1953)(Jackson, J., dissenting)). We reasoned:

              Practically all jurisdictions that have broken varying amounts of
       ground in the abdication of governmental immunity from tort liability
       have judicially, if not statutorily, recognized that the legislative,
       judicial, and purely executive processes of government, including as
       well the essential quasi-legislative and quasi-judicial or discretionary
       acts and decisions within the framework of such processes, cannot and
       should not, from the standpoint of public policy and the maintenance
       of the integrity of our system of government, be characterized as
       tortious however unwise, unpopular, mistaken, or neglectful a
       particular decision or act might be.

Evangelical United, 67 Wash. 2d at 253 (citations omitted). The direct link

between such immunity and parental immunity recognized in Zellmer makes

clear that just as it is not a tort for government to govern, it is not a tort for

parents to parent. Bad parenting cannot be subject to "judicial second-

guessing .. . through the medium of a tort action." Zellmer, 164 Wash. 2d at

160.


       The definition of"fault" in RCW 4.22.015 also supports our

reasoning. Under RCW 4.22.015, in order to be an "at fault" entity, one must

have negligent or reckless conduct breaching some recognized duty. This

was reiterated in Price v. Kitsap Transit when we analyzed this statutory

language. See 125 Wash. 2d 456, 461-62, 886 P.2d 556(1994). Under RCW

4.22.015,"the trier offact cannot apportion fault to individuals whose

actions fall outside the legal definition of recklessness or negligence." Price,


                                             10
Smelser v. Paul, No. 93076-7


125 Wn.2d at 470(Durham, J., concurring). Thus, in this case, because a

parent owes no duty based on negligent supervision, there is no actionable

"fault" to bring the parent within the scope of RCW 4.22.070 and RCW

4.22.015, regardless of whether the child or another person or entity seeks to

blame the parent.

       Another important principle in chapter 4.22 RCW supports our conclusion.

In this case, no dispute exists that the two-year-old child is fault free. Yet, his

recovery was reduced based on the negligence of the father. This result arguably

conflicts with RCW 4.22.020 and the case law establishing the principle that the

negligence of the parent cannot be imputed to the child. RCW 4.22.020 provides:

       The contributory fault of one spouse or one domestic partner shall not
       be imputed to the other spouse or other domestic partner or the minor
       child of the spouse or domestic partner to diminish recovery in an
       action by the other spouse or other domestic partner or the minor child
       ofthe spouse or other domestic partner, or his or her legal
       representative, to recover damages caused by fault resulting in death
       or in injury to the person or property, whether separate or community,
       ofthe spouse or domestic partner.

(Emphasis added.) This section reflects the principle our cases have long

recognized under the common law. See Gregg v. King County, 80 Wash. 196, 204,

141 P. 340(1914)(action by six-year-old against county based on negligent dock

construction and maintenance; stating that "[i]t is obvious that such cases afford no

support to the doctrine that the negligence of the parent is to be imputed to the

child"); Roth v. Union Depot Co., 13 Wash. 525, 546, 43 P. 641 (1896)(action by


                                           11
Smelser v. Paul, No. 93076-7


nine-year-old child against railroad company for injuries; holding that "negligence

of the parent cannot be imputed to the child"). Misconstruing parental immunity

and RCW 4.22.070 to allow everyone but the innocent child to second-guess a

parent's negligent supervision in a tort claim accomplishes indirectly what the

statute and cases expressly prohibit.

       Since 1896, Washington has recognized that the negligence of a parent

cannot be imputed on a child. Roth, 13 Wash. 525. The interpretation of RCW

4.22.070 we adopt today ensures that RCW 4.22.020 and our common law

principles are not violated—a parent cannot be an at-fault party based on negligent

supervision, thus, their negligent actions cannot be imputed on their child.

       Under chapter 4.22 RCW,a determination of fault must precede any analysis

of immunity; a parent is not liable for a child's injuries based on a theory of

negligent supervision. Our cases consistently recognize no tort action exists as a

matter of law. While we call this "immunity," it is akin to discretionary

governmental immunity,judicial and quasi-judicial immunity, and similar

doctrines establishing that the conduct in question is simply not tortious. Thus,

there is no fault to be apportioned under RCW 4.22.070.




                                          12
Smelser v. Paul, No. 93076-7



       We reverse and remand to the trial court with instructions to enter judgment

against Paul for the entire amount ofiDerric^ damages found by the jury.




WE CONCUR:




                                                                 V




                                         13
Smelser v. Paul, No. 93076-7
(Yu, J., dissenting)




                                     No. 93076-7


        YU,J.(dissenting) — An innocent child is badly injured through no fault of

his own. His injuries were caused by the combined fault oftwo different people.

One ofthose people is immune from liability to the child. Thus, who should bear

the financial consequences of that person's immunity? Should the child be forced

to bear the consequences and recover the damages caused only by the nonimmune

person's fault? Or should the nonimmune person be forced to bear the

consequences and pay the child's full damages, including those caused by the

immune person's fault?

        The majority adopts the latter approach, and if we were considering this

question in the first instance as a matter of policy, I would too. Unfortunately, it is

not our decision in the first instance, and we cannot decide it as a matter of policy.

The legislature has clearly determined that the plaintiff(in this case, the child)

must bear the financial consequences where fault is apportioned to an immune

entity pursuant to RCW 4.22.070. I therefore respectfully dissent.
Smelser v. Paul, No. 93076-7
(Yu, J., dissenting)

                                      ANALYSIS


       As the majority rightly notes, we have previously held that a parent cannot

be liable in tort for injuries to his or her child if those injuries were caused by

negligent parenting. Zellmerv. Zellmer, 164 Wash. 2d 147, 155, 188 P.3d497

(2008). But unlike a direct claim by a child or a contribution claim by a third

party, allocating fault to an immune parent does not render the parent liable. In

fact, RCW 4.22.070(1) expresslyforbids entering judgment against an immune

entity. The soundness of the parental immunity doctrine is not at issue in this case.

       Rather, the actual issue presented is whether Jeanne Paul was properly

allowed to raise an affirmative defense that pointed to another entity(who

happened to be an immune parent) whosefactual fault limited Paul's liability to

the damages actually caused by her own negligence. To resolve that issue, the

majority decides to adopt a new definition of an "entity" to whom fault can be

apportioned pursuant to RCW 4.22.070(1). We formerly defined an '"entity"' as

"a juridical being capable of fault." Price v. Kitsap Transit, 125 Wash. 2d 456,461,

886 P.2d 556(1994). Now it appears that a majority of this court holds that an

"entity" is a juridical being capable of fault who has an actionable duty in tort to

refrainfrom the particularfault alleged. Majority at 6.

       It is difficult to reconcile this new definition with RCW 4.22.070(l)'s plain

language, which allows apportionment offault to "entities immune from liability to
Smelser v. Paul, No. 93076-7
(Yu, J., dissenting)

the claimant." I simply cannot think of an entity that has both an actionable duty in

tort to refrain from the particular fault alleged and immunity from liability for that

fault. I believe there is no such entity, although I invite the majority to prove me

wrong by providing some examples. However, if I am correct that no such entity

exists, then the majority's new definition of an "entity" precludes any possibility of

applying RCW 4.22.070 to an immune entity. It is illogical to suppose that the

legislature allowed apportionment offault to "entities immune from liability to the

claimant" with the intention that such apportionment could never actually occur.

RCW 4.22.070(1). And regardless of whether we agree with the legislative intent

expressed in the plain language of RCW 4.22.070(1), it is our duty to give effect to

that intent. Dep't ofEcology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9-10, 43

P.3d 4(2002).

        Moreover, the majority's reliance on Price, 125 Wash. 2d 456, is misplaced.

Price determined that "children under 6 years of age are incapable offault as that

term is used in RCW 4.22.070(1) and are not 'entities' to which fault may be

apportioned under the statute," id. at 464, consistent with "the "fundamental

practice of not assigning fault to animals, inanimate objects, and forces of nature"

and the principle that "children under 6 do not have the mental capacity to be

negligent," id. at 461. Price simply does not apply here.
Smelser v. Paul, No. 93076-7
(Yu, J., dissenting)

       Unlike animals, inanimate objects, forces of nature, and children under age

six, parents do have the mental capacity to be negligent—^that is, they are capable

of negligent parenting as a matter offact, even though they are not liable in tort for

such negligence as a matter of law. Cf. RCW 26.44.195(1)(discussing services

that the Department of Social and Health Services may offer if a child has been

subjected to "negligent treatment" by any caregiver, including a parent).

Moreover, a parent is not immune from liability to his or her children for willful or

wanton misconduct, which goes beyond mere negligence but is still within the

definition of"fault" applicable to RCW 4.22.070. Tegman v. Accident & Med.

Investigations, Inc., 150 Wash. 2d 102, 110 n.5, 75 P.3d 497(2003).

       Finally, RCW 4.22.020 is irrelevant to the issue presented in this case. That

statute forbids diminishing a child's recovery by imputing the parent's negligence

to the child. Diminished recovery and imputed fault are distinct concepts.

"Imputation offault" means treating the parent's fault as the child's own fault. It

has always been properly undisputed in this case that the father's negligence

cannot be imputed to his child.

                                   CONCLUSION


       I agree with the majority as a matter of policy, but I cannot agree with it as a

matter oflaw. I therefore respectfully dissent.
Smelser v. Paul, No. 93076-7
(Yu, J., dissenting)




                               /' Q-'